March Investor Presentation 1 This presentation contains statements concerning potential future events.These forward-looking statements are based upon assumptions by ourmanagement, including assumptions about risks and uncertainties faced byus.Readers can identify these forward-looking statements by the use ofverbs such as “expects”, “anticipates”, “believes”, “estimates”, “intends”,“projects”, “may”, “will”, “predicts”, or similar verbs or conjugations of suchverbs.If any of our assumptions prove incorrect or should unanticipatedcircumstances arise, our actual results could materially differ from thoseanticipated by such forward-looking statements.The differences could becaused by a number of factors or combination of factors including, but notlimited to, those factors described in Item 1A - Risk Factors in our AnnualReport on Form 10-K .Readers are strongly encouraged to consider thosefactors when evaluating any such forward-looking statements.We will not beupdating any forward-looking statements that we make today. Forward Looking Statements 2 About American Italian Pasta Company Pasta Industry Operating Strategy Financial Results Questions & Answers Table of Contents 3 1988 Present •Citigroup VentureCapital purchased a50% stake of AIPCfor $50mm •Opened theExcelsior Springs,MO Plant Morgan StanleyPrivate Equity acquired a 74%stake in AIPC 1991 AIPC completed a$23mm privateplacement from currentshareholders, includingMorgan Stanley andGeorge K. BaumMerchant Banc 1997 2000 2001 2002 2003 2006 •AIPC purchasedthe Mueller brandfrom BestfoodsBaking for $38mm •Opened ItalyPlant AIPC acquired theMartha Gooch andLaRosa pastabrands from Archer-Daniels-MidlandCo. for $5 million AIPC announcedrestatement,recorded an$89mm brandimpairment, and in2006 sold itsKenosha, WI plant AIPC acquiredseven regionalpasta brands fromBorden Foods for$68mm AIPC acquired theGolden Grain/Missionpasta brand fromPepsiCo forapproximately $47million 2008 •All filings current •Announced settlementswith DOJ & SEC •NASDAQ
